Title: From Thomas Jefferson to James Woodhouse, 31 May 1792
From: Jefferson, Thomas
To: Woodhouse, James


          
            May 31. 1792.
          
          Th: Jefferson presents his compliments to Dr. Woodhouse and his thanks for his interesting dissertation on the Persimmon tree. He is happy to find that this plant may become a valuable addition to our stock of Chemical and Pharmaceutical subjects, in both which lines Dr. Woodhouse has presented very interesting experiments on it. Th: Jefferson has for some time turned his attention to the same plant as a subject of Agriculture. In Virginia it springs up every where, and can with difficulty be rooted out where it’s presence is inconvenient. He thinks the quantity of fruit it yeilds is far greater than what is quoted from Mr. Bartram, page 29. And he has been well informed that the quantity of spirit it yeilds is considerably more than that mentioned page 34. That it might be a substitute for the bark in tanning, is new to Th:J. and adds new value to it, as he has no doubt of the abundance in which it may be obtained.
        